Case 9:19-cv-80421-BB Document 25 Entered on FLSD Docket 10/08/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 19-cv-80421-BLOOM

 CYNTHIA GREEN-ANDERSON,

        Petitioner,

 v.

 FLORIDA ATTORNEY GENERAL, et al.,

       Respondents.
 ____________________________________/

            ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL

        THIS CAUSE is before the Court upon the pro se Petitioner’s “Motion for Appointment

 of Counsel for Appeal Proceedings,” ECF No. [24]. This Court previously issued an Order, ECF

 No. [17], denying Petitioner’s Amended Petition for Writ of Habeas Corpus, ECF No. [7]. The

 Court granted Petitioner’s leave to appeal in forma pauperis, ECF No. [23], and that appeal

 remains pending.

        There is no constitutional right to assistance of counsel in habeas proceedings. See

 Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). However, under 18 U.S.C. § 3006A(a)(2), a

 federal court may provide counsel to a habeas petitioner if “the interests of justice so require.”

 McBride v. Sharpe, 25 F.3d 962, 971 (11th Cir. 1994). “Federal courts generally endorse the

 appointment of counsel in the following cases: (1) capital cases; (2) cases that turn on substantial

 and complex procedural, legal or mixed legal and factual questions; (3) cases involving mentally

 or physically impaired petitioners; (4) cases likely to require the assistance of experts in framing

 or trying the claims; (5) cases in which ‘the indigent is in no position to investigate crucial facts’

 and (6) factually complex cases.” See O’Brien v. Jones, 1:16cv382/WTH/CJK, 2017 WL
Case 9:19-cv-80421-BB Document 25 Entered on FLSD Docket 10/08/2020 Page 2 of 3

                                                                     Case No. 19-cv-80421-BLOOM


 11507812, *1 (N.D. Fla. Sept. 18, 2017) (citing James S. Liebman & Randy Hertz, Federal Habeas

 Corpus Practice and Procedure, § 12.3b (5th ed. 2005)).

        As support of her Motion, Petitioner claims that she is unable to represent herself because

 she is an unskilled “layman of the law[,] lacking the education and advocacy skills needed” to

 present her appeal. ECF No. [24] at 1. She also claims she only has limited access to the prison

 law library as a result of the ongoing COVID-19 global pandemic. Id. at 2.

        Petitioner’s reasons for requesting the appointment of counsel are insufficient. She does

 not plead any facts to suggest that her case is especially factually or legally complex, or that she is

 mentally or physically impaired. Petitioner’s general claims that she is unskilled layperson with

 restricted access to the law library simply do not warrant the appointment of counsel. Petitioner

 was able to litigate her habeas claims in this case, and she should be able to continue to do so on

 appeal. Accordingly, the interests of justice do not require the appointment of counsel in this

 matter. 18 U.S.C. § 3006A(a)(2). Based on the foregoing, it is

        ORDERED AND ADJUDGED that Petitioner’s Motion for Appointment of Counsel for

 Appeal Proceedings [ECF No. 24] is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on October 7, 2020.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 cc:    Cynthia Green-Anderson
        W43169
        Hernando Correctional Institution
        Inmate Mail/Parcels
        16415 Spring Hill Drive
        Brooksville, FL 34604



                                                   2
Case 9:19-cv-80421-BB Document 25 Entered on FLSD Docket 10/08/2020 Page 3 of 3

                                                    Case No. 19-cv-80421-BLOOM


       Melanie Dale Surber
       Attorney General Office
       1515 N Flagler Drive
       9th Floor
       West Palm Beach, FL 33401-3432
       561-837-5000
       Fax: 837-5099
       Email: crimappwpb@myfloridalegal.com




                                              3
